ORDER

PER CURIAM.
Defendant appeals Ms conviction by a jury and sentence on three counts of sodomy, Counts I, III and IV, in violation of Section 566.060 RSMo 1994 and one count of rape, Count II, in violation of Section 566.030 RSMo 1994. He was sentenced to seven years imprisonment on Count I; thirty years imprisonment on Count II, to be served consecutively to the sentence on Count I; and ten years imprisonment on each of Counts III and IV, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opimon. However, the parties have been furnished with a memorandum opimon for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).